05/07/2021
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON
                                Assigned on Briefs March 2, 2021

                 STATE OF TENNESSEE v. MARTERIOUS O’NEAL

                      Appeal from the Criminal Court for Shelby County
                         No. 15-05135       Paula L. Skahan, Judge
                          ___________________________________

                                No. W2019-02155-CCA-R3-CD
                            ___________________________________


A Shelby County jury convicted the defendant, Marterious O’Neal,1 of especially
aggravated kidnapping and aggravated robbery. Following a sentencing hearing, the trial
court imposed an effective sentence of thirty years in confinement. On appeal, the
defendant challenges the sufficiency of the evidence to support his convictions. The
defendant also contends the trial court erred in sentencing him as a Range II offender. After
reviewing the record and considering the applicable law, we affirm the defendant’s
convictions but remand for imposition of sentences as a Range I, standard offender.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed
                                  and Remanded

J. ROSS DYER, J., delivered the opinion of the court, in which JAMES CURWOOD WITT, JR.
and TIMOTHY L. EASTER, JJ., joined.

Eric Mogy, Memphis, Tennessee, for the appellant, Marterious O’Neal.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Pam Stark and Leslie
Byrd, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                                OPINION

                                    Facts and Procedural History

       On October 11, 2014, while working at Domino’s Pizza, the victim, Steven Smith,
delivered an order to 935 Isabelle St. The victim pulled into the driveway and approached

       1
           We note that throughout the record the defendant is also referred to as “Marterius O’Neal.”
the defendant and Antwon Young, who were waiting on the front porch.2 When the victim
handed the defendant the receipt, the defendant complained about the price of the pizzas
and told the victim that he no longer wanted the order.

        As the victim backed out of the driveway, Mr. Young signaled for him to return and
indicated they would pay for the pizzas. Mr. Young took out his wallet, but the victim
became uncomfortable as it appeared Mr. Young did not have any money. The victim then
noticed the defendant, who was standing near the house, was “clutching something inside
of his [pants].” The victim turned back toward Mr. Young, who pointed a handgun at the
victim’s torso and told the victim he “want[ed] it all.” As the victim pulled out his wallet,
the defendant removed a handgun from his pants and approached the driver’s side of the
car. The victim then handed his wallet and car keys to the defendant, while Mr. Young
took the pizzas.

       The defendant ordered the victim out of the vehicle and into the trunk. The victim
complied, and both the defendant and Mr. Young “slammed the trunk closed.” The victim,
who still had his cell phone, began to call his boss at Domino’s. However, he realized his
cell phone had connected to the vehicle’s Bluetooth system and quickly ended the call.
After disconnecting his phone from Bluetooth, the victim called his boss and asked him to
contact 911.

       During the phone call, the victim realized the vehicle was moving. When it stopped,
the victim “knock[ed] down [the] back seats” and entered the vehicle’s interior. The victim
then began searching for the perpetrators and encountered several witnesses who were able
to describe both the get-away car, a gold Chevrolet Monte Carlo, and its license plate
number. The victim returned to the Domino’s store and spoke with Officer Norman White
of the Memphis Police Department (“MPD”). The victim described the perpetrators as
African-American males in their late teens. Specifically, the defendant was described as
being the younger and more dark-skinned of the two and having “an abnormally large
nose.” The victim also provided Officer White with the license plate number of the Monte
Carlo.

       The next day, Detective Jesus Perea was assigned to lead the investigation.
Detective Perea ran the license plate number given by the victim and discovered the Monte
Carlo used in the robbery belonged to Melvin Wiggins. Mr. Wiggins was brought in for
questioning and informed Detective Perea that, on the day of the robbery, the defendant
and another person had borrowed the car. Detective Perea then prepared two photographic
lineups, one including the defendant and one including Mr. Wiggins. The victim was

        2
          The defendant and Mr. Young were tried in a joint trial. A third co-defendant, Melvin Wiggins,
was tried separately.
                                                 -2-
unable to identify Mr. Wiggins but “immediately” identified the defendant as one of the
men involved in the robbery.

        Following his arrest, the defendant agreed to give a statement in which he admitted
to participating in the robbery. However, he told Detective Perea that Mr. Wiggins, and
not Mr. Young, was the gunman who initiated the robbery. According to the defendant,
on the day of the robbery, he was hanging out with Mr. Wiggins, who was dating the
defendant’s cousin, when they decided to order a pizza. However, once the pizzas arrived,
the defendant discovered he did not have enough money to pay for the order. As the victim
was leaving with the pizzas, Mr. Wiggins flagged him down and offered to pay for the
order. Instead, Mr. Wiggins pulled out a handgun and demanded that the victim relinquish
his wallet and step out of the car. Because the victim got out of the car too fast, the
defendant pulled out his gun but did not point it at anyone. Mr. Wiggins then told victim
to get into the trunk.

        The defendant told Detective Perea that he had wanted to pay for the pizzas and did
not intend to rob the victim. However, because Mr. Wiggins “was speaking aggressive[ly]
and telling [the defendant] what to do,” the defendant “joined in and did whatever [Mr.
Wiggins] told [him].” Although the defendant attempted to implicate Mr. Wiggins as the
second gunman, Mr. Young was eventually developed as a suspect, and the victim
identified him in a photographic lineup several months later.

       At trial, Mr. Wiggins admitted to being an accomplice in the robbery and testified
he had already been convicted for his role as the get-away driver. Mr. Wiggins, who knew
both Mr. Young and the defendant, stated that the defendant was lying when he told
Detective Perea that Mr. Wiggins was the gunman who initiated the robbery.

        The defendant declined to present evidence. Following deliberations, the jury found
the defendant guilty of especially aggravated kidnapping and aggravated robbery, and the
trial court subsequently sentenced the defendant to an effective sentence of thirty years in
confinement. This appeal followed.

                                         Analysis

       On appeal, the defendant argues the evidence presented at trial was insufficient to
support his convictions. The defendant also contends the trial court erred in sentencing
him as a Range II offender. The State contends the evidence is sufficient but concedes the
defendant was incorrectly sentenced as a Range II offender.

      Initially, we note, although not addressed by the parties in their briefs, that the
defendant’s notice of appeal was untimely. The record reflects that the trial court sentenced
                                            -3-
the defendant on July 30, 2019, and that the judgments of conviction were entered the same
day. Trial counsel did not file the motion for new trial until September 11, 2019. See Tenn.
R. Crim. P. 33(b); State v. Bough, 152 S.W.3d 453, 460 (Tenn. 2004). The trial court
denied the motion on November 5, 2019, and the defendant’s notice of appeal was filed on
December 2, 2019. Because the defendant’s late-filed motion for new trial did not toll the
time for filing a notice of appeal, his notice of appeal was also untimely. See Tenn. R.
App. P. 4(a); State v. Davis, 748 S.W.2d 206, 207 (Tenn. Crim. App. 1987). However,
unlike the untimely filing of the motion for new trial, this Court has the discretion to waive
the untimely filing of a notice of appeal. See id. Because the defendant raises only
sufficiency and sentencing issues on appeal, we elect, in the interest of justice, to waive the
untimely filing of the notice of appeal and review the issues on the merits.

I.     Sufficiency

        When the sufficiency of the evidence is challenged, the relevant question of the
reviewing court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn.
R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury
shall be set aside if the evidence is insufficient to support the findings by the trier of fact
of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn.
1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). All questions
involving the credibility of witnesses, the weight and value to be given the evidence, and
all factual issues are resolved by the trier of fact. State v. Pappas, 754 S.W.2d 620, 623
(Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by the trial judge,
accredits the testimony of the witnesses for the State and resolves all conflicts in favor of
the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Our Supreme
Court has stated the following rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus, the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere, and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d 523
(Tenn. 1963)). “A jury conviction removes the presumption of innocence with which a
defendant is initially cloaked and replaces it with one of guilt, so that on appeal a convicted

                                             -4-
defendant has the burden of demonstrating that the evidence is insufficient.” State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

A.     Aggravated Robbery

       The defendant argues the evidence at trial is insufficient to support his conviction
for aggravated robbery. Although the defendant does not dispute a robbery occurred, he
argues the State failed to establish his identity as the perpetrator. Specifically, the
defendant contends the victim’s testimony was “too weak and uncertain” to corroborate
the defendant’s confession. The State contends the evidence was sufficient to support the
defendant’s conviction for aggravated robbery.

        “The identity of the perpetrator is an essential element of any crime.” State v. Rice,
184 S.W.3d 646, 662 (Tenn. 2006) (citing State v. Thompson, 519 S.W.2d 789, 793 (Tenn.
1975)). The burden is on the State to prove the identity of the defendant as the perpetrator
beyond a reasonable doubt. State v. Cribbs, 967 S.W.2d 773, 779 (Tenn. 1998). The
identification of the defendant as the perpetrator is “a question of fact for the jury upon its
consideration of all competent proof.” State v. Bell, 512 S.W.3d 167, 198 (Tenn. 2015)
(citing State v. Thomas, 158 S.W.3d 361, 388 (Tenn. 2005)).

       As charged in this case, “[r]obbery is the intentional or knowing theft of property
from the person of another by violence or putting the person in fear.” Tenn. Code Ann. §
39-13-401(a). An aggravated robbery is a robbery “[a]ccomplished with a deadly weapon
or by display of any article used or fashioned to lead the victim to reasonably believe it to
be a deadly weapon.” Id. § 39-13-402(a)(1).

        Here, the evidence showed the defendant and Mr. Young were armed with handguns
and stole the victim’s wallet and car keys. The victim identified the defendant in a
photographic lineup as one of the two men who had robbed him. At trial, the victim again
positively identified the defendant as the man who robbed him and did not waver in his
identification despite vigorous cross-examination by the defendant. Additionally,
following his arrest, the defendant provided a statement to police in which he confessed to
participating in the robbery. Although the defendant argues that the victim’s testimony
was “weak” and “uncertain” and that his statement to police was “inconsistent with [the
State’s] theory,” the jury resolved any inconsistencies in testimony in favor of the State,
and we will not second-guess the jury in the resolution of any conflicts in the proof. State
v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011). Accordingly, this evidence is sufficient
to support the defendant’s conviction, and the defendant is not entitled to relief on this
issue.

B.     Especially Aggravated Kidnapping
                                             -5-
        The defendant also argues that the State failed to prove the especially aggravated
kidnapping was not incidental to the aggravated robbery because the purpose of the
victim’s confinement was to “ensure full control and possession of the victim’s vehicle”
during the robbery. Citing State v. White, 362 S.W.3d 559 (Tenn. 2012), the defendant
essentially argues the evidence is insufficient to sustain his conviction because the State
failed to prove the confinement or removal of the victim was greater than that necessary to
commit the offense of aggravated robbery. The State contends the evidence is sufficient
to sustain a separate conviction for aggravated robbery.

        Especially aggravated kidnapping is a “false imprisonment . . . [a]ccomplished with
a deadly weapon or by display of any article used or fashioned to lead the victim to
reasonable believe it to be a deadly weapon.” Tenn. Code Ann. § 39-13-305(a)(1). False
imprisonment is the knowing removal or confinement of another unlawfully so as to
interfere substantially with the other’s liberty. Id. § 39-13-302(a). “When jurors are called
upon to determine whether the State has proven beyond a reasonable doubt the elements of
kidnapping, aggravated kidnapping, or especially aggravated kidnapping, trial courts
should specifically require a determination of whether the removal or confinement is, in
essence, incidental to the accompanying felony or, in the alternative, is significant enough,
standing alone, to support a conviction.” White, 362 S.W.3d at 578. In determining
whether there is “substantial interference,” our Supreme Court provided several factors to
consider, including, but not limited to: “whether the interference with the victim’s liberty
was inherent in the nature of the separate offense;” “whether the removal or confinement
prevented the victim from summoning assistance, although the defendant need not have
succeeded in preventing the victim from doing so;” “whether the removal or confinement
reduced the defendant’s risk of detection, although the defendant need not have succeeded
in this objective;” and “whether the removal or confinement created a significant danger
or increased the victim’s risk of harm independent of that posed by the separate offense.”
Id. at 580-81.

       Viewed in the light most favorable to the State, the evidence at trial showed that the
defendant and Mr. Young brandished handguns and robbed the victim of his wallet and car
keys. The defendant then ordered the victim into the trunk, and the defendant and Mr.
Young closed the trunk and moved the car to the side of an abandoned house. While the
confinement only lasted a few moments, the statutory elements of especially aggravated
kidnapping do not require a finding that the defendant moved the victim any specific
distance or restrained him for any particular length of time in order for the defendant’s
actions to substantially interfere with the victim’s liberty. See State v. Antwon Young, No.
W2019-00492-CCA-R3-CD, 2020 WL 1491377, at *4 (Tenn. Crim. App. Mar. 26, 2020),
perm. app. denied (Tenn. Aug. 11, 2020). Moreover, the jury could have reasonably
inferred that the purpose of forcing the victim into the trunk and moving the car to the side
                                            -6-
of the house was to prevent him from summoning assistance or for the purpose of deterring
any attempt to thwart the robbery. Accordingly, the removal or confinement of the victim
was to a greater degree than that necessary to commit the offense of aggravated robbery,
and the defendant is not entitled to relief on this issue.

II.    Sentencing

       The defendant argues the trial court erred in sentencing him as a Range II offender
based on convictions which were not adjudicated until after the instant offenses were
completed. The State concedes the case should be remanded for a new sentencing hearing
to determine appropriate sentences as a Range I offender.

        The present offenses were committed on October 11, 2014; however, the defendant
did not go to trial until April 16, 2018. In 2017, the defendant was convicted of two counts
of first-degree murder for an incident that occurred in 2014, a week prior to the instant
offenses. At the sentencing hearing in the instant matter, the State sought to enhance the
defendant’s sentences based upon his two murder convictions from 2017. The trial court
found that the defendant had previously been convicted of these two felonies, thereby
classifying him as a Range II offender.

       Our sentencing act defines a “multiple offender” as a defendant who has either “[a]
minimum of two (2) but not more than four (4) prior felony convictions within the
conviction class, a higher class, or within the next two (2) lower felony classes . . . or [o]ne
(1) Class A prior felony conviction if the defendant’s conviction offense is a Class A or B
felony.” Tenn. Code Ann. § 40-35-106(a)(1)-(2). A “prior conviction” is defined as a
“conviction for an offense occurring prior to the commission of the offense for which the
defendant is being sentenced.” Id. § 40-35-107(b)(1). Furthermore, our Supreme Court
has held that for purposes of imposing a sentencing range, “‘prior conviction’ means a
conviction that has been adjudicated prior to the commission of the more recent offense for
which sentence is to be imposed.” State v. Blouvett, 904 S.W.2d 111, 113 (Tenn. 1995).

        It is clear from the record that the defendant’s two 2017 murder convictions, which
the trial court used to classify the defendant as a Range II offender, were not prior
convictions at the time the defendant committed the instant offenses. While the murders
were committed prior to the commission of the offenses in the instant matter, they were
not adjudicated until after the commission of the robbery and kidnapping in this matter.
See State v. Mark Robert Carter, No. M2007-02706-CCA-R3-CD, 2009 WL 1349206, at
*6 (Tenn. Crim. App. May 14, 2009), perm. app. denied (Tenn. Sept. 28, 2009) (holding
the trial court erred in sentencing the defendant as a Range II offender based on convictions
which had not been adjudicated at the time of the offenses in the instant matter). Therefore,

                                             -7-
the defendant’s sentence is reversed and the case is remanded to the trial court for
imposition of Range I sentences.

                                        Conclusion

        Based on the foregoing authorities and reasoning, the judgments of the trial court
are affirmed. However, we conclude the trial court erred in sentencing the defendant as a
Range II, multiple offender. We, therefore, remand the case to the trial court for imposition
of Range I sentences.




                                              ____________________________________
                                              J. ROSS DYER, JUDGE




                                            -8-